UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6952


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM HOWARD ONEIL, JR., a/k/a William Howard O’Neil, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00088-MR-1; 1:11-cv-00053-MR)


Submitted:   December 1, 2011             Decided:   December 15, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Howard O’Neil, Jr., Appellant Pro Se.    Donald         David
Gast,  Assistant   United States Attorney,  Asheville,          North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William        Howard    O’Neil,    Jr.,       seeks        to    appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)         (2006).             A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this     standard       by      demonstrating            that

reasonable      jurists       would     find    that     the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief     on     procedural       grounds,        the       prisoner        must

demonstrate     both      that   the    dispositive         procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently        reviewed      the    record       and    conclude       that

O’Neil has not made the requisite showing.                     Accordingly, we deny

a    certificate     of     appealability      and    dismiss       the       appeal.      We

dispense     with    oral      argument     because      the       facts        and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3